2014 IL App (2d) 140158
                                  No. 2-14-0158
                         Opinion filed September 29, 2014
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
LARISA D. SCHLICHTING, a/k/a           ) of Boone County.
Larisa D. Fansler,                     )
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 10-D-38
                                       )
BRUCE E. SCHLICHTING,                  ) Honorable
                                       ) Brendan A. Maher,
       Respondent-Appellee.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Schostok and Birkett concurred in the judgment and opinion.

                                          OPINION

¶1     The trial court entered a judgment of dissolution of the marriage between Larisa D. and

Bruce E. Schlichting. The court deemed Larisa’s membership interest in Rockton Rock, LLC

(the LLC), to be marital property. It awarded Bruce, a nonmember, all of Larisa’s membership

interest, but it ordered him to pay Larisa $19,500 in exchange. Larisa appeals, arguing that the

trial court abused its discretion because the award required her to violate the LLC’s operating

agreement. This court stayed enforcement of the trial court’s judgment pending appeal. For the

reasons that follow, we reverse the trial court’s judgment concerning the LLC. Accordingly, we
2014 IL App (2d) 140158


also vacate the trial court’s corresponding order that Bruce make capital contributions reflecting

his membership interest and be awarded certain profits.

¶2                                      I. BACKGROUND

¶3                 A. Judgment of Dissolution and Memorandum of Decision

¶4     On April 1, 2011, the trial court entered the judgment of dissolution, ending the parties’

10-year marriage. The parties had no children, and the case mainly concerned property division.

Of particular interest was the LLC, which owned and operated a quarry. Larisa held a 20%

membership interest and several of Bruce’s family members also held interests but Bruce did

not. The record does specify why Bruce was not a member. However, there are several

indications that Bruce had a history of litigating against his family. For example, Bruce’s exhibit

No. 31 is an agreed order stating that Bruce was to dismiss two pending lawsuits against two

family members, who (personally or through other business relationships) happened to be

members of the LLC.

¶5     The LLC’s operating agreement contained a transfer restriction that prohibited Larisa, or

any member, from selling to Bruce, or any person, a membership interest absent the unanimous

written consent of the other members:

               “16.1 A Member will not assign, sell, transfer, pledge, or otherwise encumber its

       Membership Interest, or any portion of its Membership Interest[,] without the unanimous

       prior written consent of the other Members.”

¶6     The trial court determined that Larisa’s membership interest in the LLC was marital

property. The LLC had been discussed at trial, but very little evidence was presented concerning

its value. The LLC’s manager, Robert Schlichting, stated incidentally that he “felt” the company

was worth approximately $400,000. The scarcity of valuation evidence was due to the parties’


                                               -2-
2014 IL App (2d) 140158


interpretation of the two-part valuation formula and buyout procedure contained in sections 16.6

and 16.4 of the LLC’s operating agreement, which, in their view, rendered pointless the

introduction of valuation evidence prior to the court’s judgment of dissolution.

¶7     Section 16.6 stated in part:

               “16.6 In the event of a Member’s divorce (if applicable), the same buyout

       procedure set forth in Section 16.4 shall apply, except that the value shall be the greater

       of said determination [by the LLC’s accountant] or that amount determined by the final

       non-appealable decision in the divorce [by the court].        In the event the final non-

       appealable decision [by the court] concerning value is higher than the value calculated in

       Section 16.4 [by the LLC’s accountant], the divorcing Member shall execute a

       promissory note payable to the [LLC] for the difference in valuation, which note shall be

       due and payable within ninety (90) days of said order.” (Emphasis added.)

¶8     Section 16.4 stated in part:

               “16.4 In the event that a Member dies, declares bankruptcy, or receives a court

       declaration of incompetence, he or she shall receive the fair value of his or her

       membership interest as of the effective date of his or her resignation as may be

       determined by the accounting firm regularly employed by [the LLC], utilizing the

       customary practices and principles associated with the operation and valuation of [the

       LLC’s] assets and liabilities to the date of resignation.” (Emphasis added.)

¶9     Therefore, in Larisa’s view, there was no need to present valuation evidence, because,

upon execution of the judgment of dissolution, that value would be “determined by the

accounting firm regularly employed by [the LLC].” (Nor would it be in her interest to pursue a

higher valuation, lest she be required to reimburse the LLC.)


                                               -3-
2014 IL App (2d) 140158


¶ 10   In Bruce’s view, there was no need to present valuation evidence, because, even if he

were able to convince the court that the LLC was worth more than the amount determied by the

LLC’s accountant, he and Larisa would need to pay the LLC the difference in valuation. As

Bruce argued at the trial:

       “It’s all in the [operating agreement], though. There’s going to be a fair value that’s

       provided by *** whoever they designate as the accountant. *** So the point is that if we

       went through all the exercise of a valuation and all that cost ***, which would have been

       thousands of dollars, and we said it was something other than [the amount determined by

       the accountant] ***. The court would just find the value, and if it came in higher then

       that would have been an obligation of the parties[1] to now write a note back to the LLC

       and pay it ***, so it’s really a poison.” (Emphasis added.)

¶ 11   On August 31, 2011, the trial court entered its memorandum of decision. In it, the court

awarded 65% of the “potential cash distribution from equity interest in the LLC” to Larisa and

35% to Bruce. This division was in keeping with an approximate 65/35 split of the entire marital

estate. The trial court stated that the current value of the LLC was unknown:

       “The only evidence in the record with respect to the ‘fair market value’ of [the LLC]

       comes in the form of [LLC manager] Robert Schlichting’s testimony that his ‘feeling’ is

       that the company is worth ‘around $400,000.00.’ According to the [LLC’s operating

       agreement,] its fair market value will be determined by its accountant, Karl Barnes, upon

       completion of the parties’ divorce.”



       1
           We note that section 16.6 actually states that the divorcing member, which Bruce was

not, shall pay back the difference in valuation.

                                                   -4-
2014 IL App (2d) 140158


¶ 12    On September 21, 2011, the trial court entered an “order on remaining issues.” As to the

LLC, the court again stated: “[Larisa] is awarded 65% of the cash distribution from the equity

interest in [the LLC]; [Bruce] is awarded 35% of the cash distribution from the equity interest in

[the LLC].” Numerous motions and rulings followed the entry of the order and they can be

divided into two groups: those aimed at effectuating the 65/35 split and those aimed at seeking

reimbursement of expenses.

¶ 13                              B. Effectuating the 65/35 Split

¶ 14    On October 11, 2011, Larisa moved to reconsider and for clarification. As to the LLC,

she noted that there had not yet been a valuation, the implication being that she was unsure how

to proceed. She stated that her membership interest had been valued (not necessarily before the

court) as low as $15,000 and as high as $80,000.

¶ 15    On October 21, 2011, Bruce moved to reconsider. As to the LLC, he asked that the court

enter additional orders to effectuate the liquidation of Larisa’s membership interest, which the

parties referred to as a cash distribution:

                “The undisputed evidence is that the LLC is required to purchase the interest at

        fair market value. The issue becomes the enforcement of the Order and who should take

        the necessary steps to enforce the rights of the marital estate. Testimony was undisputed

        that Larisa wished to continue to hold her interest in [the LLC], whereas Bruce desired

        the interest be sold. *** Larisa does not have [any] interest in forcing the sale of the

        interest according to the terms of the Operating Agreement.”

Although Bruce was not a member of the LLC, he requested that the court “enter an [o]rder

requiring [him to] take all steps commercially necessary and reasonable to force the purchase of

the shares [thereby allowing him to acquire a membership interest] according to the [o]perating


                                                -5-
2014 IL App (2d) 140158


[a]greement and the marital estate should reimburse [him] for any legal fees or other professional

fees he incurs in [so doing].”

¶ 16   On December 15, 2011, as to the motions to reconsider, the court ordered that “[Larisa]

shall not liquidate, transfer, encumber[,] or otherwise dispose of any interest or contractual rights

in [the LLC].” The court continued the matter as to the LLC.

¶ 17   On January 25, 2012, Larisa moved to set the value of the LLC. Larisa noted that Barnes

had determined the value to be $150,000, meaning that Larisa’s cash distribution would be

$19,500 ($150,000 x 0.20 x 0.65) and Bruce’s cash distribution would be $10,500 ($150,000 x

0.20 x 0.35). Larisa stated that she and Bruce were entitled to be paid these amounts by the

LLC.

¶ 18   As part of the posttrial process, the parties deposed Barnes.         Barnes explained the

$150,000 valuation. Barnes performed the valuation based on the “capitalization of earnings”

method. This method is based on cash flows. It is a standard method, because “earnings

inherently incorporate the assets and liabilities of a corporation.” However, the method can be

thought of as limited, because it does not necessarily account for the value of the assets

independent of the manner in which they are used by the business. For example, the LLC’s

quarry might be worth more than its present use by the business reflects. The hypothetical

offered was that there could be an undiscovered platinum mine underneath the quarry. Despite

this limitation, Barnes preferred the capitalization-of-earnings method to any other, and he

thought it fair for a 20% owner to be bought out for $30,000 (which, again, would result in

$19,500 for Larisa and $10,500 for Bruce).

¶ 19   On February 15, 2012, in regard to the pending motions, the court entered an order

stating that it “neither grant[ed] [n]or den[ied]” Bruce’s requested relief concerning the LLC.


                                                -6-
2014 IL App (2d) 140158


Rather, it “specifically reserv[ed] issues relating to the liquidation of the [LLC] stock, including

*** the distribution of the proceeds of any such liquidation and/or the right of one party to ‘buy

out’ the other party’s interest in the [LLC] *** by full payment to the selling party of the amount

to which the selling party is entitled pursuant to the formula applied under the [o]perating

[a]greement.”

¶ 20   On March 6, 2012, Bruce responded to Larisa’s motion to set the value of the LLC.

Bruce stated that the value was “significantly higher” than $150,000. As such, he requested that

the trial court allow him to buy out Larisa’s membership interest for $19,500, and that Larisa be

ordered to “transfer all right, title[,] and interest in [the LLC], including and without limitation,

an irrevocable power of attorney to pursue any and all rights [she] has had in the past, has

currently[,] or will acquire in the future as a result of her ownership interest in [the LLC].” In

Bruce’s view, acquiring a membership interest would enable him to pursue a greater buyout

based on a valuation closer to the $400,000 mentioned at trial.

¶ 21   On March 16, 2012, at the hearing on the pending matters, Larisa responded to Bruce’s

request to buy her membership interest for $19,500. Larisa did not believe that the court had

authority to dispose of the interest in that manner, stating:

       “The LLC is under its own operating agreement, which prohibits any transfers without

       approval by the other members of the LLC. *** It is my understanding *** that the

       other members of the LLC have said they don’t want Bruce to be part of the LLC, and,

       therefore, don’t approve of transferring [Larisa’s] rights to [Bruce].”

While Larisa did not believe that the operating agreement allowed for Bruce to buy her

membership interest, she did believe that she could pay Bruce for his 35% share of the cash

distribution. She was already a 20% member; the other members did not need to approve her


                                                 -7-
2014 IL App (2d) 140158


membership.     Larisa proposed that she, rather than the LLC, would provide Bruce with a

$10,500 payment. This would allow her to retain her 20% membership interest.

¶ 22    Regarding its authority to grant Bruce’s request to buy Larisa’s membership interests for

$19,500, the trial court stated:

        “[T]o address the *** issue of whether I have *** authority to do it, people assign ***

        rights to other people all the time. *** In divorce court[,] I get to assign *** people’s

        interest in things. *** And those rights presumably include the right to litigate, the

        ability to say we don’t think the valuation was done correctly. We think that, you know,

        we’re contesting valuation. And we’re now, by way of assignment in the dissolution

        case, we get to stand in her shoes and argue whatever she would have under this.”

¶ 23    On March 20, 2012, the trial court entered what it thought would be its final order to

effectuate a 65/35 cash distribution of the membership interest. On September 11, 2012, on

Larisa’s motion to reconsider, it finalized its plan to effectuate the cash distribution. In it, the

court summarized the parties’ positions to date:

        “From April 2012 to the present, the parties, through their respective counsel, have made

        efforts to reach an agreement ***. *** Larisa has, through that process, made it clear

        that she does not want to litigate against the LLC with Bruce [in his attempt to maximize

        the value of the LLC]; instead, she wants to be paid the value of her membership interest

        in the LLC and be absolved of further potential liability that may arise in connection with

        any efforts Bruce may make to avoid the effect of Karl Barnes’s valuation under the

        LLC’s operating agreement.”

With the parties’ wishes in mind, the court essentially ordered that the cash distribution be

effectuated through an intermediate step, wherein Larisa would sell her membership interest


                                               -8-
2014 IL App (2d) 140158


directly to Bruce. Bruce then would be free to pursue a higher valuation of the LLC and, by

exercising his right as a member, effectuate a cash distribution at a later date.

¶ 24   Specifically, the order stated in pertinent part: (1) “based specifically on Larisa’s express

request to be paid $19,500 as and for the value of her share of the LLC ***, the court GRANTS

Larisa’s ‘Motion to Set Value of Rockton Rock, LLC ***’ at the sum of [$150,000] and finds

that she is entitled to $19,500”; (2) Bruce shall pay Larisa $19,500, effectuating the cash

distribution as to Larisa; (3) as to Bruce, “[u]pon payment to Larisa of $19,500, Bruce is (to the

extent this court is authorized to make such an award under the [dissolution statute]) awarded all

of Larisa’s marital right, title[,] and interest in and to her membership/stock interest in the LLC,

including all of her rights and responsibilities under the LLC’s operating agreement. This final

order does not purport to award Bruce any greater or lesser rights than Larisa has or has had as a

member of the LLC; rather, this final order *** only permits Bruce to ‘stand in Larisa’s place’

for purposes of negotiating with, or litigating against, the LLC”; and (4) Bruce will defend,

indemnify, and hold Larisa harmless from any and all costs, expenses, or judgments incurred as a

result of Bruce’s efforts to avoid the effect of Barnes’s valuation of Larisa’s membership interest

and to otherwise maximize the value of that interest. The trial court concluded that its order

disposed of the “ ‘last pending post-judgment motion directed against [the parties’ Order on

Remaining Issues].’ ” Further, “[w]ith the entry of this Final Order on reconsideration, the last

issue this Court ‘reserved’ within the September 21, 2011, *** February 15, 2012, *** and ***

March 20, 2012, [orders] has been resolved and decided, subject only to enforcement

proceedings. [Citations.]” The trial court did not make a finding pursuant to Illinois Supreme

Court Rule 304(a) (eff. Feb. 26, 2010).




                                                 -9-
2014 IL App (2d) 140158


¶ 25   On October 10, 2012, Larisa filed her notice of appeal, and this court stayed enforcement

of the trial court’s judgment pending the outcome.

¶ 26                           C. Pending Motion for Reimbursement

¶ 27   Meanwhile, as the court was entering the aforementioned series of orders aimed at

effectuating the 65/35 distribution of the membership interest, Larisa filed a motion requesting

relief for shouldering the responsibility of preserving her membership interest although the court

had deemed it marital property.

¶ 28   Specifically, on August 8, 2012, Larisa filed a motion for reimbursement of expenses.

The expenses pertained to capital contributions she paid to the LLC in her capacity as a member,

minus profit distributions she received from the LLC. Larisa listed the dates of the contributions,

some of which were paid prior to the 2011 judgment of dissolution and some of which were paid

after. In 2010, Larisa contributed $24,200 and received no profit distributions. Because the

contribution was made prior to the dissolution, she sought a 50% reimbursement from Bruce in

the amount of $12,100. In 2011, subsequent to the judgment (but before the August 31, 2011,

memorandum of decision), Larisa contributed $11,600 and received $4,200 in profit

distributions. (The $11,600 contribution was made with the court’s express permission as part of

the judgment of dissolution. The court stated that the $11,600 contribution was to be made at

Larisa’s “discretion.”) Because the contribution was made subsequent to the dissolution, she

sought from Bruce a 35% reimbursement in the amount of $4,060 ($11,600 x 0.35), minus 35%

of the profit distribution, in the amount of $1,470 ($4,200 x .35), for a total of $2,590. (The

parties represent that, although Bruce did not pay the $4,060 for the capital contribution, he did

receive the $1,470 profit distribution.)




                                              - 10 -
2014 IL App (2d) 140158


¶ 29   On August 22, 2012, the trial court set the motion for hearing. The scheduled date was

September 19, 2012.

¶ 30   On August 29, 2012, Bruce filed under section 2-615 of the Code of Civil Procedure a

motion under to dismiss Larisa’s motion for reimbursement. 735 ILCS 5/2-615 (West 2012).

Bruce argued that it was “impossible” for him to respond to Larisa’s motion, because she cited

no statutory provision to support it. Additionally, each fact she cited occurred before the close of

evidence in this case. Bruce further argued that it was not clear whether Larisa’s motion: (1)

intended, but failed, to state a cause of action and was, therefore, subject to a section 2-615

dismissal; or (2) intended to seek enforcement of a judgment.

¶ 31   On September 11, 2012, as mentioned above, the trial court entered its final order to

effectuate the 65/35 split, claiming to dispose of all postjudgment motions directed against the

September 21, 2011, order on remaining issues. However, the court did not address Larisa’s

motion for reimbursement. (Again, that matter had been set for hearing the next week on

September 19, 2012. For whatever reason, that hearing was postponed.)

¶ 32   On October 3, 2012, Larisa filed a response to the motion to dismiss. This time in

support of her motion for reimbursement, she cited section 503(d)(1) of the Illinois Marriage and

Dissolution of Marriage Act, which states that, in dividing marital property, the court shall

consider the contribution of each party to the preservation of the value of the property. 750 ILCS

5/503(d)(1) (West 2010). She did not answer Bruce’s question as to whether, in her motion for

reimbursement, she intended to file a cause of action or a motion for enforcement.

¶ 33   Larisa raised arguments similar to those she raised in her motion for reimbursement.

However, she clarified that the 2010 contribution had been paid out of the “Alpine Asset

Management Account,” which the court had subsequently deemed marital property.                  She


                                               - 11 -
2014 IL App (2d) 140158


criticized as hypocritical Bruce’s minimization of the importance and relevance of her request,

noting that Bruce, too, had earlier asked the court to account for the LLC’s 2011 profits and

losses. As to Bruce’s request, on February 15, 2012, the court had held that it could not yet

account for 2011 profits and losses, as it did not yet have any evidence as to what they were. As

to the 2010 contribution, it had instructed that, in order to maintain the 65/35 division (and to

whatever extent Larisa had personally paid the 2010 contribution), Bruce must incur 50% of the

burden. Likewise, Bruce would be entitled to 50% of the profits.

¶ 34    On October 19, 2012, the trial court conducted a hearing on Larisa’s motion for

reimbursement.      However, the court stated that it had no jurisdiction to decide the matter

because, as of Larisa’s October 10, 2012, notice of appeal, jurisdiction belonged with the

appellate court.

¶ 35                              D. Appeal No. 2-12-1117

¶ 36    Larisa appealed the trial court’s September 11, 2012, order, which had attempted to

effectuate the 65/35 split of the interest in the LLC. In re Marriage of Schlichting, 2013 IL App

(2d) 121117-U, ¶ 2. However, this court held that the appeal was premature. Id. ¶ 45. No Rule

304(a) finding accompanied the order and therefore Larisa’s pending motion for reimbursement

deprived this court of jurisdiction. Id. ¶ 44. We dismissed the appeal, leaving jurisdiction with

the trial court. Id. ¶ 45.

¶ 37                         E. Ruling on the Motion for Reimbursement

¶ 38    On November 7, 2013, Larisa noticed up her prior motion for reimbursement. On

November 8, 2013, Larisa moved more specifically for reimbursement for capital contributions

incurred after the 2011 judgment of dissolution.




                                              - 12 -
2014 IL App (2d) 140158


¶ 39      On January 22, 2014, the trial court granted Larisa partial relief by ordering that, from

August 31, 2011, 2 forward (presumably until the September 11, 2012, order that required her to

sell her membership interest to Bruce), Larisa and Bruce share, in a 65/35 division, both the

burden of capital contributions and taxes and the benefit of profit distributions. The court denied

Larisa reimbursement for the $11,600 contribution she made with personal funds after the

dissolution but before August 31, 2011. It also denied Larisa reimbursement for contributions

she made prior to the dissolution, noting that Larisa had used marital funds to preserve a marital

asset.

¶ 40      Also on January 22, 2014, the trial court tied up remaining matters related to the

September 11, 2012, order. It denied Larisa’s renewed motion to reconsider. As a precaution, it

entered a Rule 304(a) finding. Finally, it denied Larisa’s request to stay enforcement of the order

pending appeal. This court then reversed the denial of the stay, and we now accept Larisa’s

appeal.

¶ 41                                        II. ANALYSIS

¶ 42      Larisa appeals both the trial court’s September 11, 2012, order requiring her to sell to

Bruce her membership interest and the January 22, 2014, order denying her reimbursement of

capital contributions.

¶ 43                               A. The September 11, 2012, Order

¶ 44      As to the September 11, 2012, order, Larisa complains that the court ordered her to

violate the operating agreement’s transfer restriction, which stated that a member could not

transfer or sell any portion of his or her membership interest without the unanimous written

          2
              On August 31, 2011, the court ordered a general 65/35 split of the cash distribution.

However, the dissolution occurred earlier, on April 1, 2011.

                                                 - 13 -
2014 IL App (2d) 140158


consent of the other members (section 16.1). Larisa argues that the court-ordered sale was

particularly unnecessary because the operating agreement, through its two-part valuation formula

and buyout procedure, already provided for the distribution of a member’s interest upon divorce

(sections 16.6 and 16.4). Larisa acknowledges that the question before us is not whether the trial

court itself was absolutely required to abide by the terms of the operating agreement. Rather, the

question is whether the court’s manner of distribution, which required Larisa to violate the

operating agreement, constituted an abuse of discretion. In re Marriage of Banach, 140 Ill. App.
3d 327, 331 (1986).

¶ 45   As will be explained, we agree that the court’s order to violate a reasonable operating

agreement was an untenable resolution, particularly where other options were available. Based

on this and other factors, such as the court’s indulgence in the parties’ misinterpretation of the

valuation formula and buyout procedure and the court’s failure to mitigate against future conflict,

we find that the court abused its discretion.

¶ 46                1. The Court Ordered Larisa to Violate the Operating Agreement

¶ 47   As a threshold matter, we determine that the trial court clearly ordered Larisa to violate

the terms of the LLC’s operating agreement. Again, the operating agreement prohibited the sale

of any portion of a membership interest without the unanimous written consent of the other

members (section 16.1).      Contrary to this provision, the court ordered Larisa to sell her

membership interest to Bruce without the unanimous consent of the other members.               The

operating agreement also required that the LLC buy out a divorcing member’s interest (sections

16.6 and 16.4). Contrary to these terms, the court did not allow the LLC to buy out Larisa’s

interest; rather, it allowed Bruce, a nonmember, to buy out Larisa’s interest.




                                                - 14 -
2014 IL App (2d) 140158


¶ 48   Bruce intimates, without citation to the record or legal authority, that his purchase of

Larisa’s interest without the unanimous consent of the other members did not violate the

operating agreement’s transfer restriction, because, in his view, Larisa herself had no interest

aside from her right to a cash distribution or buyout. See Ill. S. Ct. Rule 341(h)(7) (eff. Feb. 6,

2013) (arguments must be supported by citation to authority). Forfeiture aside, even if Bruce’s

premise is true, his argument fails because the transfer restriction prohibits the sale of “any

portion” of a membership interest without the unanimous consent of the other members. Larisa’s

right to a cash distribution or buyout represents at least a “portion” of her membership interest.

¶ 49                   2. Misinterpretation of the Operating Agreement’s
                           Valuation Formula and Buyout Procedure

¶ 50   We next address an error that occurred relatively early in the proceedings, a

misinterpretation of the valuation formula and buyout procedure (sections 16.6 and 16.4). This

error is important because the trial court crafted its September 11, 2012, order so that Bruce

could pursue a valuation greater than that submitted by Barnes. The court apparently entertained

Bruce’s view that, if the court entered a greater valuation, the LLC would, subsequent to the

divorce proceedings and outside the court’s oversight, require Bruce and Larisa to pay back the

difference in valuation. Contrary to the parties’ interpretation, the court did not need to award

Bruce a membership interest in order to provide Bruce with a means by which to pursue a greater

valuation.

¶ 51   Again, in Bruce’s view, there was no need to present valuation evidence, because, even if

he were able to convince the court that the LLC was worth more than the amount determined by

Barnes, the operating agreement would require that he and Larisa pay the LLC the difference in

valuation. In Larisa’s view, there was no need for the court to make a value determination

because, upon entry of the judgment of dissolution, that value would be determined by Barnes.

                                               - 15 -
2014 IL App (2d) 140158


¶ 52   For the reasons that follow, however, these views, particularly Bruce’s, are not in keeping

with the clear and unambiguous terms of the valuation formula and buyout procedure. When

interpreting the agreement, we must give its clear and unambiguous terms their ordinary and

natural meaning. Owens v. McDermott, Will & Emery, 316 Ill. App. 3d 340, 344 (2000).

¶ 53   Again, the valuation formula and buyout procedure states:

              “16.6 In the event of a Member’s divorce (if applicable), the same buyout

       procedure set forth in Section 16.4 shall apply, except that the value shall be the greater

       of said determination [by the LLC’s accountant] or that amount determined by the final

       non-appealable decision in the divorce [by the court].       In the event the final non-

       appealable decision [by the court] concerning value is higher than the value calculated in

       Section 16.4 [by the LLC’s accountant], the divorcing Member shall execute a

       promissory note payable to the [LLC] for the difference in valuation, which note shall be

       due and payable within ninety (90) days of said order. ***” (Emphasis added.)

       And:

              “16.4 In the event that a Member dies, declares bankruptcy, or receives a court

       declaration of incompetence, he or she shall receive the fair value of his or her

       membership interest as of the effective date of his or her resignation as may be

       determined by the accounting firm regularly employed by [the LLC], utilizing the

       customary practices and principles associated with the operation and valuation of [the

       LLC’s] assets and liabilities to the date of resignation. ***” (Emphasis added.)

¶ 54   Contrary to Bruce’s view, section 16.6 states that the divorcing member, which Bruce is

not, shall pay back the LLC the difference in valuation. Therefore, if the court set a higher

valuation, the LLC would be required to buy out Larisa at that valuation, and only Larisa would


                                             - 16 -
2014 IL App (2d) 140158


be required to pay back the LLC the difference in valuation. In other words, a divorcing member

is bound by the LLC’s accountant’s valuation, but the divorcing nonmember gets to walk away

with his or her share of the higher, court-ordered valuation. It would not have been pointless for

Bruce to have submitted evidence in hopes of obtaining a higher, court-ordered valuation.

¶ 55   For example, without ruling that the trial court itself was bound by the operating

agreement, we illustrate how a separate action to enforce the operating agreement would likely

play out. In a best-case scenario for Bruce, if the trial court had valued the LLC at $400,000,

then the LLC would buy out Larisa at $80,000 ($400,000 x 0.20). The court deemed the 20%

membership interest to be marital property, so Bruce would receive $28,000 ($80,000 x 0.35).

Bruce would walk away with that $28,000, which is $17,500 more than the $10,500 he would

have received under Barnes’s $150,000 valuation. Larisa would then have to reimburse the LLC

in the amount of $50,000 ($80,000 - $30,000, the difference between the buyout under the

court’s valuation and the buyout under Barnes’s valuation).

¶ 56   Contrary to Larisa’s view, the operating agreement explicitly contemplates a value

determination from a divorce court, even if that valuation amounts to an endorsement of the

accountant’s valuation. Section 16.6 states that the valuation “shall be the greater of said

determination [by the LLC’s accountant] or that amount determined by the final non-appealable

decision in the divorce [by the court].” 3 (Emphases added.) Which valuation is greater cannot

be determined unless the court makes a valuation based on the evidence. Moreover, had the

court made an independent valuation at an earlier stage in the proceedings, it would have been in

a better position to offset Larisa’s foreseeable reimbursement to the LLC by awarding her other

       3
           We take the phrase “non-appealable decision” to mean a determination that stands after

avenues for review have been exhausted.

                                              - 17 -
2014 IL App (2d) 140158


marital assets, thereby effectuating its intended overall 65/35 distribution scheme. See, e.g.,

Banach, 140 Ill. App. 3d at 331 (where property, such as a business, is not susceptible to division

in kind or where such division would lead to inequities, the court may, in its discretion, award

the property to one spouse, subject to payment to the nonacquiring spouse for the interest lost,

either by offsetting other marital property or by cash).

¶ 57      We recognize that Bruce would be impacted by a reimbursement to offset a difference in

valuation if the parties used marital funds to reimburse the LLC for any difference. However, we

see no reason why that need be the case. Just as postdissolution capital contributions can come

from (Larisa’s) personal funds, a postdissolution reimbursement for a difference in valuation, if

applicable, can also come from (Larisa’s) personal funds.

¶ 58                            3. The Court Abused its Discretion
                       by Ordering Larisa to Violate the Operating Agreement

¶ 59   Having established that the trial court ordered Larisa to violate the operating agreement

and that this was not necessary to allow Bruce to pursue a higher valuation, we now explain why

the order constituted an abuse of discretion, requiring reversal.

¶ 60   While no Illinois case requires a court to distribute marital property in accordance with

an operating agreement binding one or both of the parties in their business activities, existing

case law, both within and outside Illinois, comes together to establish that the failure to do so,

where compliance is easily possible, constitutes an abuse of discretion. See, e.g., Shrock v.

Meier, 2012 IL App (1st) 111408-U, ¶ 23 (in considering whether the trial court abused its

discretion in modifying an injunction, the appellate court considered whether the trial court’s

ruling was consistent with the terms of the operating agreement by which the parties were

bound).



                                               - 18 -
2014 IL App (2d) 140158


¶ 61   Generally, when distributing marital property, the court should seek a high degree of

finality so that the parties can plan their future with certainty and are not encouraged to return to

court. In re Marriage of Hellwig, 100 Ill. App. 3d 452, 459 (1981). Distribution of a business

interest can present difficulties, and the court should be mindful that divorcing parties might be

unable to work together in a continued business association. In re Marriage of Moll, 232 Ill.

App. 3d 746, 754 (1992). In Castonguay v. Castonguay, 306 N.W.2d 143, 146 (Minn. 1981), the

court held that, even though the company’s operating agreement did not apply to court-ordered

transfers, the trial court could not simply transfer without restriction shares of the business to the

nonmember spouse. The court stated that to do so constituted an abuse of discretion; the forced

admittance of an unwelcome ex-spouse to the affairs of a closely held corporation could be

disruptive.   Id.   Therefore, the court remanded, directing the trial court to effectuate the

placement of the nonmember spouse’s shares in a voting trust so as to lessen the potential

discord in the business. Id. As Moll and Castonguay caution, a trial court should craft an order

not only so as to avoid a return to divorce court, but also so as to avoid future conflict in general.

To terminate litigation in one court only to precipitate it in another is not in keeping with the

general policy in favor of finality.

¶ 62   Here, although the trial court discouraged future litigation involving Larisa, it did not

discourage future litigation involving Bruce. To the contrary, the court’s order allowed and even

encouraged Bruce, who already had a history of initiating litigation against the family

business(es), to pursue future litigation: “this final order *** permits Bruce to ‘stand in Larisa’s

place’ for purposes of negotiating with, or litigating against, the LLC.” Additionally, although

the court’s aim was to allow for an eventual cash distribution, its order did not effectuate with

finality the cash distribution. Instead, it effectively passed jurisdictional oversight of the matter


                                                - 19 -
2014 IL App (2d) 140158


to the general civil courts, should Bruce rely upon his membership interest to establish standing

to pursue litigation against the LLC.

¶ 63   Also, generally, an LLC operating agreement is to be enforced according to general

contract principles, unless it conflicts with a statute. See, e.g., Downs v. Rosenthal Collins

Group, L.L.C., 385 Ill. App. 3d 47, 52 (2008) (operating agreement to be treated as contract); 1

Larry Ribstein and Robert Keatinge, Limited Liability Companies § 4:16 (2013). And, a court

should not interfere with the terms of a contract that parties entered into freely. See, e.g.,

Prudential Insurance Co. of America v. Van Martre, 158 Ill. App. 3d 298, 311 (1987) (a party

cannot enlist the support of the judiciary to reform a contract).

¶ 64   The provisions at issue here, section 16.1 and sections 16.6 and 16.4 together, may be

thought of as a buy-sell agreement. Creating a buy-sell agreement is a means by which to

coordinate estate and family planning with business succession goals. Jonathan C. Lurie &

Edwin G. Schuck, Jr., Valuation, A.L.I.-A.B.A. Course of Study, Estate Planning in Depth,

¶ 100.1 (2007) available at Westlaw SM093 ALI-ABA 1355. A buy-sell agreement, whether

standing on its own or, as here, part of an LLC’s operating agreement, may be used to govern

relations between co-owners of a business, establishing rules or guidelines for valuing the

business, transferring ownership, and negotiating a price before the identity of the seller and

purchaser are known. Id. at 1359-60.

¶ 65   Larisa cites authority mandating that transfers occur as set forth in a buy-sell or

operating agreement. For example, the Limited Liability Company Act (Act) requires that

transfers of company interest must be made in accordance with the operating agreement or all

other members’ consent. 805 ILCS 180/30-10 (West 2012). Larisa acknowledges that this

authority governs transfers, absent a court order, among members or between members and other


                                                - 20 -
2014 IL App (2d) 140158


categories of persons or entities (often referred to as voluntary transfers). It does not govern the

type of transfer at issue here, a court-ordered transfer (often referred to as an involuntary

transfer).

¶ 66    Cases specifically addressing potential conflict between a marital dissolution order and

an operating agreement are few. Illinois courts have approached the issue, flagging it as a

potential problem but ultimately avoiding a direct ruling. See, e.g., In re Marriage of Devick,

315 Ill. App. 3d 908, 920 (2000); In re Marriage of Gunn, 233 Ill. App. 3d 165, 182-84 (1992).

In Devick and in Gunn, the court determined that there was no conflict between the marital

dissolution order and the operating agreement.           Thus, the court affirmed the court-ordered

transfer without reaching the question of whether the trial court would have abused its discretion

had it ordered a transfer that conflicted with the operating agreement. Specifically, in Devick,

the operating agreement’s transfer restriction expressly exempted court-ordered transfers.

Devick, 315 Ill. App. 3d at 920. Therefore, the trial court remained within the bounds of the

operating agreement in ordering a transfer that would have been prohibited if it had been

performed without a court order. Id. (Additionally, in Devick, the company was made a third-

party defendant in the divorce proceedings so that it was able to protect its own interests.) In

Gunn, the operating agreement’s valuation formula specified as triggering events death,

disability, retirement, and termination, but not divorce. In addition, the valuation formula did not

specify whether it applied to a divorce court’s valuation. Gunn, 233 Ill. App. 3d at 182-84.

Therefore, the divorce court’s valuation process did not necessarily conflict with the valuation

process set forth in the operating agreement.

¶ 67    Other jurisdictions have taken the issue one step further by stating that, in distributing

interest in a company, a divorce court should honor the company’s operating agreement and any


                                                - 21 -
2014 IL App (2d) 140158


transfer restrictions contained therein. See, e.g., Bryan-Barber Realty, Inc. v. Fryar, 461 S.E.2d
29, 32 (N.C. Ct. App. 1995); Castonguay, 306 N.W.2d at 146. Although Fryar and Castonguay

stated this rule, neither directly applied it. Each found that the transfer restriction at issue did not

apply to court-ordered transfers.       Specifically, in Fryar, the court held that an operating

agreement’s transfer restriction did not apply to court-ordered transfers, unless that transfer

restriction expressly prohibited court-ordered transfers.       Fryar, 120 N.C. App. at 182.         In

Castonguay, the court held the same. Castonguay, 461 S.E.2d at 32.

¶ 68   Here, the buy-sell agreement does apply to, or account for, court-ordered transfers.

Sections 16.6 and 16.4 set forth procedures for the LLC to accommodate a court-ordered

distribution of a membership interest that will not conflict with the transfer restriction set forth in

section 16.1. In other words, the buy-sell agreement was drafted to “minimize the risk that [the]

divorce court [would] cast [it] aside in determining the value of and allocation of business

interests in divorce.” Raiford D. Palmer, 20 Du Page County Bar Association, 10, Valuation and

Division of Business Assets in Divorce (2007); cf. Gunn, 233 Ill. App. 3d at 182-84 (buy-sell

agreement set forth triggering events that did not include divorce). We see no reason why the

trial court should have entered an order that conflicted with the terms of the operating agreement

when the operating agreement specified the valuation process in the event of a divorce and

allowed for the nonmember spouse to contest the valuation during divorce proceedings. Entering

the order was an abuse of discretion.

¶ 69   In sum, our holding is consistent with: (1) existing policy favoring finality in divorce

proceedings and discouraging future conflict (here, the trial court continued, rather than resolved,

the debate over valuation, encouraged future litigation in the matter, and inserted an ex-spouse

into a business environment where he was not wanted by other business members and where he


                                                 - 22 -
2014 IL App (2d) 140158


had no rights outside the court order); (2) existing principles concerning the freedom to enter into

contracts (here, the trial court’s order forced Larisa to violate the terms of the operating

agreement, and courts should not interfere with the terms of an agreement that parties enter into

freely); and (3) developing case law concerning the avoidance of potential conflict between

marital dissolution orders and business operating agreements (Devick, Gunn, Fryar, and

Castonguay). The trial court abused its discretion in ordering a property distribution that would

require Larisa to violate the terms of the operating agreement where it could have easily and

equitably avoided doing so.

¶ 70   The cases cited by Bruce do not convince us otherwise, because, unlike the four

persuasive cases cited by Larisa (Devick, Gunn, Fryar, and Castonguay), they do not even

mention potential conflict between the distribution of marital property and an operating

agreement binding one or both of the parties in their business activities. See, e.g., Banach, 140
Ill. App. 3d 327 (the court had the authority to grant each spouse an option to buy out the other’s

interest in their jointly owned restaurant and home); Hellwig, 100 Ill. App. 3d at 459 (the court’s

award to the wife of a 40% interest in the husband’s business was an “illusory division” where it

did not set the time or manner for valuation and receipt of funds); In re Marriage of Simmons, 87
Ill. App. 3d 651 (1980) (where no operating agreement or transfer restriction was at issue, the

court was authorized to order the husband to execute one of two options: transfer stock to the

wife or pay her $6,000 for the value of the same).

¶ 71                                          4. Remedy

¶ 72   Having found that the trial court’s order was made in error, we now turn to the remedy.

Because this court stayed enforcement of the trial court’s order, we do not need to order the

“undoing” of any transactions effectuating Bruce’s LLC membership. The court’s aim of an


                                               - 23 -
2014 IL App (2d) 140158


eventual cash distribution to Bruce was valid; its method of ordering that Bruce would first

obtain Larisa’s membership interest in the LLC was not valid. In other words, Bruce is entitled

to a portion of the cash value of the membership interest, but not an actual membership interest.

This court, therefore, looks for the most efficient way to compensate Bruce for his 35% portion

of Larisa’s membership interest.

¶ 73   Again, where marital property, such as a business, is not susceptible to division in kind,

the court may award the property to one spouse, subject to payment to the nonacquiring spouse

for the interest lost, either by offsetting other marital property or by cash. Banach, 140 Ill. App.
3d at 331. Here, other marital property is no longer available because the court isolated the LLC

issue. Cash, by Larisa’s representation, is available. If Larisa happens not to have the cash, she

can attempt to force a buyout between herself and the LLC per the terms of the operating

agreement in an independent proceeding. Larisa’s relationship with and membership in the LLC

is between her and the LLC.

¶ 74   As to the amount of cash due, Bruce is bound by Barnes’s $150,000 valuation resulting in

a $10,500 payment. Valuation of marital property is a question of fact, not to be disturbed if in

the range of competent evidence presented at trial. Moll, 232 Ill. App. 3d at 752. It is the

parties’ burden to present valuation evidence. Id. An appellate court will not remand for an

evidentiary hearing on value when a party had ample opportunity to present valuation evidence

and failed to do so. Id.

¶ 75   Here, Bruce recognized that he could have submitted valuation evidence but declined to

do so. Nevertheless, Bruce challenged Barnes’s valuation, exposing limitations in methodology.

The trial court considered Barnes’s valuation, ultimately granting Larisa’s motion to set the

LLC’s value at $150,000. Bruce had an opportunity to present different valuation evidence and,


                                               - 24 -
2014 IL App (2d) 140158


based on his erroneous interpretation of the valuation formula, he chose not to take it. The only

hints in the record that the LLC could be worth significantly more were: (1) Robert Schlichting’s

comment that he “felt” the LLC was worth $400,000 (which would have resulted in an increase

of $17,500 to Bruce); and (2) the possibility that the quarry could be worth more if used in a

different manner (presumably meaning if it were used for something other than standard

excavating). These do not prompt us to overlook the rule set forth in Moll and to remand, based

on equitable considerations, for an evidentiary hearing on value. Robert Schlichting’s “opinion”

was undeveloped and unchallenged; Barnes’s valuation, in contrast, was based on facts and

established methodology and was subject to cross-examination. The only suggested basis for an

increased valuation of the LLC was the hypothetical possibility that there might be an

undiscovered, underground platinum mine. This, of course, is highly speculative.

¶ 76   In sum, we hold that the trial court abused its discretion in its distribution of Larisa’s

membership interest in the LLC. We reverse that portion of its order and direct Larisa to pay

Bruce $10,500 for his claim to the interest as marital property. Whether Larisa accomplishes this

with personal funds or by forcing the LLC to buy her out to free up cash is between her and the

LLC.

¶ 77                              B. The January 22, 2014, Order

¶ 78   Based on this ruling in favor of Larisa, we must vacate that portion of the trial court’s

January 22, 2014, order requiring Bruce to pay 35% of the postdissolution LLC taxes and capital

contributions and awarding him 35% of the profits. Any postdissolution capital contributions

Bruce has made should be returned to him, and any postdissolution profits he has received (we

note that there was at least a $1,470 distribution) should be returned to Larisa. If need be, these

amounts may offset or be offset by the $10,500 Larisa will pay Bruce. Although the trial court’s


                                              - 25 -
2014 IL App (2d) 140158


order that Larisa alone was responsible for the $11,600 capital contribution due after the

dissolution but before August 31, 2011, might have been inconsistent with its order that Bruce

obtain the membership interest and receive profits during that same time period, any problem

caused by this inconsistency is vitiated by our overall holding that Bruce should not obtain the

membership interest. Bruce should not become a member of the LLC; thus he is not responsible

for its postdissolution expenses, and he is not entitled to its postdissolution profits. Finally, no

remedy is needed for the capital contributions made prior to the dissolution. As we stated in our

last order, Larisa used marital funds to preserve a marital asset. Schlichting, 2013 IL App (2d)
121117-U, ¶ 37. Therefore, Larisa did not incur any personal debt to preserve a marital asset.

¶ 79                                  III. CONCLUSION

¶ 80   For the aforementioned reasons, the trial court’s September 11, 2012, order as to the LLC

is reversed; its January 22, 2014, order is vacated in part; and the cause is remanded for

proceedings consistent with this opinion.

¶ 81   Reversed in part and vacated in part; cause remanded.




                                               - 26 -